UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 06-2699

                                EDYTHE F. ROBINSON , APPELLANT ,

                                                 v.

                                      ERIC K. SHINSEKI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.

               On Remand from the U.S. Court of Appeals for the Federal Circuit



                      Before KASOLD, DAVIS, and SCHOELEN, Judges.

                                            ORDER

        On May 17, 2010, the Court issued an order remanding this case based upon the U.S. Court
of Appeals for the Federal Circuit (Federal Circuit) decision in Robinson v. Shinseki, No. 2009-1176,
2010 U.S. App. LEXIS 9434 (Fed. Cir. April 19, 2010). However, the Court issued its order before
mandate entered on June 14, 2010. Accordingly, the May 17 order will be withdrawn and this order
issued in its stead nunc pro tunc to June 14, 2010.

        On April 19, 2010, the Federal Circuit vacated and remanded the Court's decision in
Robinson v. Shinseki, 22 Vet.App. 440 (2009), which affirmed the Board's denial of the appellant's
claim for disability and indemnity benefits based upon her conviction of manslaughter in her veteran
husband's death. The Federal Circuit instructed the Court to remand this matter to the Board of
Veteran' Appeals (Board) with instructions that: under Florida law intent is not necessarily an
element of the crime of manslaughter because manslaughter by act or procurement, or voluntary
manslaughter, includes the element of intent, but manslaughter by culpable negligence, or
involuntary manslaughter does not; and that a factual determination be made as to whether the
appellant intentionally and wrongfully caused the death of her veteran husband based upon the
evidence of record and any additional evidence necessary for such a determination.

       Upon consideration of the foregoing, it is

       ORDERED that the May 17 order is withdrawn. It is further

        ORDERED that this matter is REMANDED to the Board for re-adjudication consistent with
this order.

DATED: June 25, 2010, nunc pro tunc to June 14, 2010                 PER CURIAM.